Title: To John Adams from J. H. Tiffany, 14 June 1819
From: Tiffany, J. H.
To: Adams, John


				
					Most Venerable Sir.
					Schoherie Bridge 14 June 1819.
				
				The 2d. & 3d. Vols. of the “Defence” with the accompanying notes are duly recieved.Deeply Sensible to those considerations which accompany presents of such distinguished intrinsic worth, bestowed with so impressive manner, the acknowledgement of my gratitude & great respects seems but a poor and inadequate return. In truth, when I preview these pages, & reflect upon the thoughts & deeds of the projectors & accomplishers of American liberty & governments, exhibiting the utmost force of human faculties in the Successful assertion & establishment of the dignity of human nature, there reigns a reverential awe!Considering all things, it Seems very difficult to equal, & totally impossible to surpass what has been done, yet you kindly encourage us to proceed.The machinery of government is contrived for us, constructed & in motion. It may require occasionally Some little improvements & regulation of the balances or of the action of the powers, all which is duly provided for in each constitution, but the great principles in their present positions, will probably endure to exert, unimpaired, their influences over a dense population of the whole expanse of our territories.If Such be the contemplations now, with what admiration will posterity look back through the vista of time to the colossal figures of the revolution!I shall by no means omit to return the 1st. Vol. when finished read & also the 4th. which you kindly engage to forward—With assurances of my highest regards / I am Sir—Your very Obliged & humb. Sert.
				
					J.H. Tiffany.
				
				
			